                  Case 2:19-cv-01122-BJR Document 31 Filed 04/19/21 Page 1 of 2



 1

 2

 3

 4                                                                   Honorable Barbara J. Rothstein

 5
                                         UNITED STATES DISTRICT COURT
 6                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 7
   NAVIGATORS SPECIALTY INSURANCE                         No. 2:19-cv-01122-BJR
 8 COMPANY,
                                                          ORDER GRANTING MOTION FOR
 9                         Plaintiff,                     EXTENSION OF STAY

10            vs.

11 RESOURCE TRANSITION CONSULTANTS,
   LLC,
12
             Defendant.
13

14

15
               The Court, having considered the parties’ Joint Stipulation and Motion for Extension of
16
     Stay, finds that the motion is well taken, and it is hereby:
17
               ORDERED that the Joint Stipulation and Motion for Extension of Stay shall be, and hereby
18
     is, granted;
19
               ORDERED that the case is stayed until November 27, 2021;
20
               ORDERED that the parties are to file a joint motion by November 1, 2021 advising the
21

22

23

                                                                         FORSBERG & UMLAUF, P.S.
      Order Granting Motion for Extension of Stay – 1                             ATTORNEYS AT LAW
      Cause No.: 2:19-cv-01122-BJR                                          901 FIFTH AVENUE • SUITE 1400
                                                                            SEATTLE, WASHINGTON 98164
                                                                           (206) 689-8500 • (206) 689-8501 FAX
     2928563 / 1341.0001
                  Case 2:19-cv-01122-BJR Document 31 Filed 04/19/21 Page 2 of 2



 1   Court whether they desire additional time for the stay. Either party may move at any time to

 2 request that the Court lift the stay.

 3             Dated: 4/19/21

 4

 5

 6
                                                        A
                                                        Barbara Jacobs Rothstein
 7                                                      U.S. District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                       FORSBERG & UMLAUF, P.S.
      Order Granting Motion for Extension of Stay – 2                          ATTORNEYS AT LAW
      Cause No.: 2:19-cv-01122-BJR                                       901 FIFTH AVENUE • SUITE 1400
                                                                         SEATTLE, WASHINGTON 98164
                                                                        (206) 689-8500 • (206) 689-8501 FAX
     2928563 / 1341.0001
